DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 02/12/2021 have been fully considered but they are not persuasive.
In re pages 7-8, the applicant argues that “Claim 12, recites, in relevant part, "automatically create a video comprising a predefinable number of the appropriately marked and processed video sequences." In support of the rejection, the Office Action cites to paragraph [0015] of Chen. Applicant appreciates that paragraph [0015] discloses, "Pictorial summary generating tools," and "provid[ing] the consumer with the ability to customize the pictorial summary by specifying a simple input of the number of pages that are desired for the output pictorial summary." However, a paginated "pictorial summary," as clearly disclosed in Figure 6 of Chen, is not a "video comprising a predefinable number of the appropriately marked and processed video sequences." One of ordinary skill in the computing arts would understand that a still picture, such as the kind found in "a story book or comic book" (Chen ¶ [0002]) is distinct from a "video," as recited in claim 12. For at least these reasons, claim 12 cannot be rendered by the Page 7 of 9 cited prior art references because each and every feature of claim 12 has not been disclosed by the combination. Therefore, a prima facie case of obviousness has not been made.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Shinoda et al. discloses in fig. 4A-4B, col. 6 lines 25-37 teaches “In recording device 5, display device 54 displays some of the vehicle exterior images and the vehicle interior images recorded in recorder 53 under the control of controller 52.  In the present exemplary embodiment, time information such as a known time stamp is added to the frames of the vehicle exterior images and the vehicle interior images, so that preferably controller 52 synchronously reproduces one of the vehicle exterior images and one of vehicle interior images recorded in recorder 53, and displays the ones on display device 54 (see "(e) Data Reproduction and Display" in FIG. 4B).  At this point, controller 52 can reproduce only the vehicle interior image to which the risk level previously set by user is added.” Creating of images (video) based on risk level set by the user. Therefore, Shinoda et al. teaches creating a video based on the marked video sequences.
	Shinoda et al. fails to disclose automatically create a video (picture) comprising a predefinable number of appropriately marked video sequences.
	Chen et al. discloses paragraph 0015 teaches “Pictorial summary generating tools can be fully automatic, or allow user input for configuration.  Each has its advantages and disadvantages.  For example, the results from a fully automatic solution are provided quickly, but might not be appealing to a broad range of consumers.  In contrast, however, complex interactions with a user-configurable solution allow flexibility and control, but might frustrate novice consumers.  Various implementations are provided in this application, including implementations that attempt to balance automatic operations and user-configurable operations.  One implementation provides the consumer with the ability to customize the pictorial summary by specifying a simple input of the number of pages that are desired for the output pictorial summary.”, fig. 3, paragraph 0034-0037 teaches “However, the user input, in various implementations, includes one or more of: [0035] (i) information identifying a video for which a pictorial summary is desired, including, for example, a video file name, a video resolution, and a video mode, [0036] (ii) information identifying a script that corresponds to the video, including, for example, a script file name, [0037] (iii) information describing the desired pictorial summary output, including, for example, a maximum number of pages desired for the pictorial summary, a size of the pages in the pictorial summary, and/or formatting information for the pages of the pictorial summary (for example, sizes for gaps between pictures in the pictorial summary),” Chen et al. teaches in Abstract, shows in fig. 1 that generation of a pictorial summary of a video. Moreover, Chen teaches automatically create of a pictorial summary comprising a predefinable number of appropriately marked video sequences.
Therefore, the combination of Shinoda et al., Chen et al. teach the limitation as claimed.
In re page 8, the applicant argues that “Claim 16 recites, in relevant part, "the shortened video sequence comprises the part of the video sequence with a highest rating along the timeline." In the Response to Arguments section, the Examiner states on page 6, "Shinoda et al. teaches different risk level, for example, apparent risk and potential risk are two different type of risk and level of risk for both of them is higher than another. Thus, meets the claimed limitation 16." This is incorrect. The fact that one "risk level" may be "higher than another" says nothing about whether a risk level is "highest," as recited in claim 16. On the contrary, "higher" is not synonymous with "highest," as implied by the Office Action. As Shinoda does not teach or suggest a "shortened video sequence" with a "part of the video sequence with a highest rating," aprimafacie case of obviousness has not been set forth. Claim 21 recites a method having substantially similar features as claim 16 and is allowable for similar reasons.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Shinoda et al. discloses in col. 6 lines 25-37 that “In recording device 5, display device 54 displays some of the vehicle exterior images and the vehicle interior images recorded in recorder 53 under the control of controller 52.  In the present exemplary embodiment, time information such as a known time stamp is added to the frames of the vehicle exterior images and the vehicle interior images, so that preferably controller 52 synchronously reproduces one of the vehicle exterior images and one of vehicle interior images recorded in recorder 53, and displays the ones on display device 54 (see "(e) Data Reproduction and Display" in FIG. 4B).  At this point, controller 52 can reproduce only the vehicle interior image to which the risk level previously set by the user is added.” Furthermore, col. 6 lines 11-18 teaches “Various behaviors can be defined as the second behavior based on intension of a design developer or a user of recording device 5.  A plurality of risk levels different from each other can be previously determined in the second behavior.  Vehicle interior image selector 63 can assign the previously-determined risk level to the vehicle interior image to which second mark B is added as an example of the metadata.”, col. 5 lines 48-57 teaches “In the present exemplary embodiment, the apparent risk means a factor of a traffic accident or an incident (hereinafter, referred to as a traffic accident or the like), and is a risk appearing in the detection result of behavior detector 41 as a clear numerical value of a drastic behavior change of vehicle 1.  The behavior is previously determined as the first behavior in the first exemplary embodiment.”, col. 7 lines 28-37 teaches “In the present exemplary embodiment, the potential risk means the factor of the traffic accident or the like that does not appear as the drastic behavior change of vehicle 1.  As an example of this kind of potential risk, situations can be cited, such as inattentive driving, driving while the steering wheel is released from a hand for a long time, and long-time operation (for example, one and a half minutes) of a mobile phone, in which the occupant does not concentrate on the driving of vehicle 1 much.  Such behaviors of the occupant are determined as the second behavior in the present exemplary embodiment.” Shinoda et al. teaches different risk level, for example, apparent risk and potential risk are two different type of risk along the time line and level of risk for both of them is higher than another. Moreover, in claim language “highest rating” is not clarify further, therefore, the examiner interpret for example, apparent risk is a highest risk than other, then apparent risk is a highest rating along the time. Chen et al. discloses automatically create a video comprising a predefinable number of appropriately marked video sequences (paragraph 0015), but Shinoda et al. fails to discloses creating a shortened video sequence of a predefinable length.
Kamezawa et al. discloses in fig. 7 (310), paragraph 0068-0069 that  creating of video sequence based on selection of playback time, thus, creating a shortened video sequence of a predefinable length.
  Therefore, the combination of Shinoda et al., Chen et al., and Kamezawa et al. teach the limitation as claimed.
Claims 13-17, 23-28 are rejected for the same reason as discussed in the corresponding paragraph 2-5 above.
Claims 19-22 are rejected for the same reason as discussed in the corresponding paragraph 2-5 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-3782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484